 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 901 
In the House of Representatives, U. S.,

February 3, 2010
 
RESOLUTION 
Recognizing November 14, 2009, as the 49th anniversary of the first day of integrated schools in New Orleans, Louisiana. 
 
 
Whereas, in 1954, the Supreme Court ruled that segregated schools violated the Equal Protection Clause of the 14th amendment to the Constitution; 
Whereas Judge J. Skelly Wright, of the United States District Court for the Eastern District of Louisiana, ordered the Orleans Parish School Board to develop a school desegregation plan in 1956 and, after years of delay, in 1960, ordered the Orleans Parish School Board to carry out a plan designed by the United States District Court for the Eastern District of Louisiana; 
Whereas 6 years after the Brown v. Board of Education (347 U.S. 483) decision, on November 14, 1960, Ruby Bridges, at the age of 6, became the first African-American student to attend the all-white William Frantz Elementary School in New Orleans, Louisiana; 
Whereas Ruby Bridges had the courage to attend the William Frantz Elementary School every day during the 1960–61 school year despite ongoing riots and protests in New Orleans, having to be escorted to school by Federal marshals, and having no other students in her classroom; 
Whereas Ruby Bridges was also supported by her white first-grade school teacher, Ms. Barbara Henry, whose lessons remain with Ruby Bridges to this day; 
Whereas Ms. Henry faced retaliation for teaching Ruby Bridges by not being invited to come back and teach at William Frantz School following the 1960–61 school year; 
Whereas, in 1995, Ruby Bridges contributed to The Story of Ruby Bridges, a book for children, and, in 1999, wrote Through My Eyes to help educate children and people of all ages about her experiences and the importance of tolerance; 
Whereas Ruby Bridges established the Ruby Bridges Foundation in 1999 to help eliminate racism and improve society by educating students about the experiences of Ruby Bridges, discuss ongoing efforts to promote diversity, and provide lessons students can take back to their own communities; and 
Whereas, in 2002, the Ruby Bridges Foundation, along with the Simon Wiesenthal Center's Museum for Tolerance in Los Angeles, launched The Ruby's Bridges Project, a program that brought together students from diverse backgrounds to develop relationship-building skills and promote an appreciation of one another: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the 49th anniversary of the first day of integrated schools in New Orleans, Louisiana; 
(2)remembers Judge J. Skelly Wright for his advocacy, support, and lifelong commitment to promoting civil rights, fairness, and equality; 
(3)commends Ruby Bridges for her bravery and courage 49 years ago, and for her lifetime commitment to raising awareness of diversity through improved educational opportunities for all children; and 
(4)supports policies and efforts to promote equal opportunities for all students regardless of their backgrounds. 
 
Lorraine C. Miller,Clerk.
